otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata, US 2015/0177898 A1 (hereinafter “Hirata”) in view of Kawai, US 2013/0257796 A1 (hereinafter “Kawai”).
Regarding claim 1, Hirata discloses an apparatus for detecting multiple manual interactions (see at least [0005] multi-touch panel with resistive elements as described at [0007]), comprising:
a touch-pad (see at least [0032] and FIG. 1 at 110 describing touch pad, for example) for receiving multiple manual interactions (see at least FIG. 3 and [0039]); 
a plurality of drive lines intersecting a plurality of scan lines, wherein each intersection between a drive line (see at least FIG. 3 illustrating drive lines 1-m described at [0040] intersected by scan lines 1-n described at [0039]-[0040]) and a scan line includes an element of variable resistance ;
a scanning processor for energising said drive lines and monitoring said scan lines (see at least FIG. 2 illustrating touch inputting device controller with voltage detection unit 20 for monitoring and driving unit for energizing as described at least at [0037]), said scanning processor is configured to sequentially monitor said scan lines (See at least [0005] describing time-division scanning known in the art and also [0009]), and ground remaining non-monitored scan lines during a first scanning operation (see at least [0009] describing voltage to other lines),:
said scanning processor is configured to apply a high substantially non-conducting impedance to said non-monitored scan lines during a second scanning operation (see at least FIGS. 8A and 8B and [0061]), wherein said scanning processor is further configured to:
identify positions of manual interaction by performing said first scanning operation and said second scanning operation (see at least FIGS. 9A and 9B and as described at least at [0065]-[0066]);
perform said first scanning operation at a first pressure resolution ( pressure is not detected during the first scanning therefore it is zero – see at least FIGS. 8A and 8B and [0060]-[0064]); 
perform said second scanning operation at a second pressure resolution, wherein said first pressure resolution is lower than said second pressure resolution (see at least FIGS. 8A and 8B and further described at [0061]-[0063] describing pressure detection during the second scan);
remove positions not identified by said first lower pressure resolution (see at least FIGS. 10a and 10b at [0069]-[0070] positions not registering above the zero threshold  are removed from consideration); 
validate identified positions to identify potentially erroneous positions (See at least FIGS. 10a and 10b with [0069]-[0070] describing calculation for detection of valid and invalid touch points); 
remove positions identified as erroneous (see at least FIGS. 10A and 10B and further described at [0069]-[0070] describing invalidating the erroneous touch points therein). 

However, Hirata does not explicitly disclose re-introduce removed positions when said removed positions are not directly adjacent to a correctly identified position.

In the same field of endeavor, Kiwai discloses re-introduce removed positions when said removed positions are not directly adjacent to a correctly identified position (see at least [0047]-[0048] describing distances determined between detected positions; and see [0049]-[0050] describing invalidation of positions, and finally see reconsideration of positions 67 that is not directly adjacent to the correctly identified position 61 and is reconsidered in [0049]-[0053]). 

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input device of HIrata to incorporate the reconsideration of the inputs as disclosed by Kiwai because the references are within the same field of endeavor, namely, touch input methods and devices capable of detecting and removing erroneous ghost input devices. The motivation to combine these references would have been to improve accuracy of the intended inputs (see Kiwai at least at [0006]-[0007]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.


Regarding claim 2, Hirata in view of Kiwai discloses the apparatus of claim 1 (see above), wherein said scanning processor identifies erroneous positions due to said drive lines and said scan lines creating parallel transmission paths (see at least Hirata at FIGS. 9A-10B described at [0064]-[0067] describing determination of cross points of touch for determining error and further at [0068]-[0072] determining ghost).

Regarding claim 3, Hirata in view of Kiwai discloses the apparatus of claim 1 or claim 2 (see above), wherein said scanning processor is configured to determine pressure values based on current for identified positions that have not been removed (see at least [0068]-[0072] describing determination of ghost touches based on the resistance and the voltage which would dictate the current as well).

	Regarding claim 4, it is similar in scope to claim 1 above; the only difference being claim 4 is directed to a method (See at least Hirata which describes determination via a method at least at FIGS. 11-13). Therefore, claim 4 is similarly analyzed and rejected as claim 1.  

Regarding claim 5, it is similar in scope to claim 2 above; therefore, claim 5 is similarly analyzed and rejected as claim 2. 

Regarding claim 6, it is similar in scope to claim 1 above, the only difference being claim 6 is directed to an apparatus for receiving data input from a user, in which a user applies a plurality of fingers on a touch-pad (see Hirata at least at [0002] and [0006]), said apparatus comprising a touch-pad (see at least [0002]). Therefore, claim 6 is similarly analyzed and rejected as claim 1. 

Regarding claim 7, it is similar in scope to claim 2 above; therefore, claim 7 is similarly analyzed and rejected as claim 2. 

Regarding claim 8, it is similar in scope to claim 3 above; therefore, claim 8 is similarly analyzed and rejected as claim 3. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SARVESH J NADKARNI/               Examiner, Art Unit 2623        
				/AMARE MENGISTU/                                                                        Supervisory Patent Examiner, Art Unit 2623